DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 8, 10-11, 14-15, 17-21, 24-31 are pending.  
Response to Amendment
Applicant’s response of 02/09/22 has been entered.  This Application is currently assigned to a new Examiner.  There are new grounds of rejection below and therefore this action is non-final.
Claim Rejections - 35 USC § 112(a)/first paragraph

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 25-26 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for certain embodiments, does not reasonably provide enablement for the full claimed scope.  The specification does not enable any 
Upon review of the disclosure in its entirety, one having ordinary skill in the art would not be enabled to make the full scope of the invention as claimed without undue experimentation. Case law holds that applicant’s specification must be “commensurately enabling [regarding the scope of the claims]” Ex Parte Kung, 17 USPQ2d 1545, 1547 (Bd. Pat. App. Inter. 1990). Otherwise undue experimentation would be involved in determining how to practice and use applicant’s invention. The test for undue experimentation as to whether or not all embodiments within the scope of the claim can be made and/or used as claimed and whether the claim meets the test is stated in Ex parte Forman, 230 USPQ 546, 547 (Bd. Pat. App. Inter. 1986) and In re Wands, 8 USPQ2d 1400, 1404 (Fed.Cir. 1988).
Claims 25 and 26 recite that the coating remains unmodified when heated under certain conditions and has less than 5 degrees of water contact angle increase when heated under certain conditions, respectively.  These properties are only achieved/enabled in the present examples, which are based on certain types of coating ingredients, such as silica sol-gel particles bearing certain functional groups (i.e., glycidoxy and (meth)acryloxy functionalities), and siloxane hydrophobic binder having certain functionalities (amino and (meth)acryloxy functionalities, respectively).  There is no guidance in the present specification for achieving the claimed properties with general sol gel particles having unlimited functionalities and general hydrophobic binders having unlimited functionalities as currently claimed and there is an undue amount of experimentation required to achieve the above discussed properties from amongst all the possible (unlimited) functionalities within the full claimed scope.  The claimed properties, at best, would be commensurately enabled in scope if the claimed sol-gel was a silica sol gel with the functionalities of 
Upon applying the Wands factors to claims 25 and 26, undue experimentation would be required:
(A) The breadth of the claims; (as explained above, the claims are broad in terms of the type of sol-gel particle and corresponding functionalities and the type of hydrophobic binder and corresponding functionalities relative to the much narrower guidance provided in the specification)
(B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (the properties as claimed would not be readily arrived at by one having ordinary skill in the art without significant guidance)
(E) The level of predictability in the art; (to achieve the full scope of the claimed invention with the limited guidance provided in the specification would require testing various types of sol-gels with various functionalities and various types of hydrophobic binder with various functionalities without any apparent predictability)
(F) The amount of direction provided by the inventor; (G) The existence of working examples; and (the direction in the specification, at best, is sufficient for particular silica sol-gel and silicone hydrophobic binder with particular functionalities, without any corresponding direction provided for achieving the claimed properties with the unlimited types of sol-gel and hydrophobic binder as claimed)
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. (based on the broader claimed scope compared to the limited guidance 
Claim Rejections - 35 USC § 112(b)/second paragraph

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 19, 21, 24-26, 30 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 19 recites “damaged” which is unclear because it is unclear what standard there is for determining if the lens is damaged (i.e., observed with the naked eye, with a microscope, with chemical analysis?) and what changes to the lens qualify as damage (i.e., reversible thermal expansion due to temporarily increased temperature, changes that do not prevent the lens from still being used as a contact lens, changes that completely destroy the contact lens?).  
Claim 21 recites “low pH” which is vague because it is unclear if this corresponds to less than 7 (which would appear redundant given the recitation of “acidic”) or if there is some narrow pH range implied.
Claims 24 and 25 recite “unmodified” which is vague because it is unclear what qualifies as modified vs unmodified (e.g., reversible thermal expansion due to increased temperature, 
Claims 24 and 25 recite measuring for modifications to the coating after exposure to acidic solution which is vague because it is unclear how to measure for this property (what type/concentration of acid solution, how long is the coating exposed to the acid? etc.)
Claim 26 recites “contact angle” which is vague because it is unclear what type of contact angle is being referred to (distilled water contact angle, hexane contact angle? etc.)  The measurement conditions for determining the property are also unclear (what temperature, what type/concentration of acid solution, how long is the coating exposed to the acid? etc.).
Claim 30 recites “one or more functional groups” and depends from claim 8 but no functional groups are recited in claim 8 such that it is unclear which functional groups are being referred to.
The rest of the rejected claims not specifically addressed above are rejected because they depend from one of the claims specifically addressed above and therefore include the same indefiniteness issue(s) via their dependency.  
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
If this application currently names joint inventors: in considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
When something is indicated as being “obvious” this should be taken as shorthand for “prima facie obvious to one having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the invention”.
When a range is indicated as overlapping a claimed range, unless otherwise noted, this should be taken as short hand to indicate that the claimed range is obvious in view of the overlapping range in the prior art as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim(s) 8, 10-11, 14-15, 17-19, 27-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Misch et al. (U.S. 3,637,416) in view of Saito et al. (U.S. 2015/0158982) in view of the Gelest Silane Coupling Agent NPL document in view of Marmo et al. (U.S. 2007/0104611) in view of Chang (U.S. 2016/0090432) with evidence from the previously cited Columbia Encyclopedia-silica gel definition NPL document and the Cabosil NPL document.
Regarding claims 8, 10-11, 14-15, 17-19, 27-31, Misch teaches a coating composition for contact lenses (col. 3, lines 30-40) that comprises a mixture of bonding/film forming organic silicone compounds (that polymerize to form the claimed hydrophobic binder as explained below) and silica gel forming compounds and colloidal silica particles (col. 9, lines 45-55, col. 5, lines 5-75, col. 10, lines 35-60).  The bonding film forming organic silicone compounds form a hydrophobic silicone binder resin (as in claim 28) because they form organosiloxane resins (like in the present examples) having functional groups overlapping the same functional groups in the 
As evidenced by the Columbia Encyclopedia-silica gel definition NPL document, the silica gel formed from the silanes in Misch corresponds to a colloidal form of silica, which is also a “sol” based on page 3 of Applicant’s declaration of 04/19/21 (i.e., a “sol-gel” as claimed).  Although the silane compounds that form the gel are mixed with the silane compounds that form the siloxane bonding film resin, these silane compounds would still hydrolyze and condense together forming regions of sol-gel silica particles (i.e., portions where 2 or more tetralkoxysilane monomers polymerize together) as well as regions of the siloxane bonding film resin (i.e., portions where 2 or more organotrialkoxysilane monomers polymerize together) with the silica particle regions and the siloxane bonding film regions being part of the same overall polysiloxane polymer (i.e., bonded together as claimed).  It is noted that the claims place no limitation on the size of the “sol-gel” particles and thus particles formed by joining only two tetralkoxysilane monomers would still qualify as such particles.  
Furthermore, the final coating as claimed has the particle bound to the hydrophobic binder, such that it does not matter if the particles are formed separately before binding to the hydrophobic binder or if the particles are formed in the same process as binding the particles to the hydrophobic binder (i.e., the order of forming the ingredients is a product by process limitation that carries no patentable weight in the claimed final product).  Likewise, although the particles discussed above are indeed “sol-gel” particles (as explained above), this is also an 
In addition and as an alternative to the “silica gel” being the claimed sol-gel particles, the colloidal silica particles in Misch also qualify as sol-gel particles (see the Cabosil NPL document).  Also, as explained above, the bonding/film forming resin of Misch is explicitly disclosed as bonding with “silica or silica gel” (col. 5, lines 50-52) and therefore would bond with both the silica gel and the colloidal silica particles discussed above as in claim 8.
In addition and as an alternative to the explicit bonding between the bonding/film forming resin and the silica gel/colloidal silica particles in Misch, Saito is also directed to organofunctional siloxane coatings for contact lenses ([0014]-[0017], [0110]) and teaches that colloidal silica particles like those already taught in Misch may be surface treated with silane coupling agents to improve coupling ([0083]-[0088]) including glycidoxy, acryloxy and amino functional silane compounds (like the silane compounds already disclosed for use in the coating of Misch).  Thus, it would have additionally and alternatively been obvious to have surface treated the colloidal silica in Misch with such compounds as in Saito in order to improve coupling.  
Furthermore, in addition to the motivation of providing generally improved coupling (via the silane “coupling” agents) in Saito of modified Misch, the Gelest NPL document provides 
The above silica gel and colloidal silica particles in modified Misch (with or without silane treatment) are hydrophilic because they are silica particles (as in the present examples) having the same functional groups as in the present examples.  The above alkoxysilane surface treatment of the silica particles includes functionalities that overlap claim 31.
Modified Misch does not disclose applying the coating to silicone hydrogel contact lenses as claimed.  However, both Marmo and Chang (taken together or individually) teach silicone hydrogel contact lenses as claimed that would be obvious to use as the contact lenses in Misch.  
As explained above, the contact lenses in modified Misch have hydrophobic and hydrophilic regions and therefore the coating of modified Misch would inherently bond to only the hydrophobic regions because the coating of modified Misch overlaps the chemical functionality of the coating in the present examples and the hydrophobic regions of the contact lens in modified Misch overlap the type of hydrophobic regions in the present examples.  The bonding of the coating to the hydrophobic regions of the lens would also inherently take place via the hydrophobic binders as in claim 27 for the same reasons explained above (same functionalities in the prior art as in the present examples).
The coating of modified Misch is also a hydrophilic coating as claimed because it has the same chemical functionalities as the coating in the present examples (as explained above).
Misch also teaches that the coating may be applied to thicknesses overlapping claims 10 and 11 (col. 11, lines 10-20).  Furthermore, the coating is disclosed as providing durability and scratch resistance (col. 7, lines 35-60) and thus the thickness of the coating is an art-recognized result effective variable that would have been obvious to adjust (including to values within the 
The coating of modified Misch is disclosed as being applied via a diluted solution (col. 10, lines 1-10) as in claim 17 and is applied and cured at ambient temperature as in claim 18 (col. 10, lines 65-75).  These are also immaterial product by process limitations.  The article would also be “damaged” in some way if heated above ambient temperature (e.g., the temperature of the sun), as in claim 19.
Claim(s) 20-21, 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Misch et al. (U.S. 3,637,416) in view of Saito et al. (U.S. 2015/0158982) in view of the Gelest Silane Coupling Agent NPL document in view of Marmo et al. (U.S. 2007/0104611) in view of Chang (U.S. 2016/0090432) with evidence from the previously cited Columbia Encyclopedia-silica gel definition NPL document and the Cabosil NPL document, as applied to claim 1 above, and further in view of Heiler et al. (U.S. 6,348,507) in view of Vanderlaan et al. (U.S. 6,634,748).
Regarding claims 20-21, 24-26, modified Misch teaches all of the above subject matter.  Misch does not disclose storing the contact lens in an acid solution as claimed.  However, Heiler and Vanderlaan (individually or taken together) teach an acid storage solution.  Heiler teaches a storage solution for contact lenses that is acidic (low pH) and saline based (as in claimed 20 and 21) and prevents deterioration (see abstract, col. 4, lines 1-15, col. 5, lines 50-65, col. 13, lines 60-67).  Vanderlaan also teaches storage solution for contact lenses that is acidic (low pH) and saline based (as in claimed 20 and 21) and prevents degradation (see abstract, claim 2).  Thus, it would have been obvious to have used the acid saline solution of Heiler and/or Vanderlaan for 
The “unmodified” limitation of claims 24 and 25 is met by the deterioration and degradation prevention teachings of the above references.  Additionally, because the coating of modified Misch overlaps the coating in the present examples, the properties of claims 24-27 are inherently met by modified Misch.  This is especially true if the coating is exposed to milder conditions than in the present examples since the claims do not limit the exposure conditions (e.g., exposing the coating to 120 Celsius and 6.99 pH solution for 1 millisecond).  


Claim(s) 8, 10-11, 14-15, 17-19, 27-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. (U.S. 2015/0158982) in view of the Gelest Silane Coupling Agent NPL document in view of Marmo et al. (U.S. 2007/0104611) in view of Chang (U.S. 2016/0090432) in view of Misch et al. (U.S. 3,637,416) with evidence from the previously cited Columbia Encyclopedia-silica gel definition NPL document.
Regarding claims 8, 10-11, 14-15, 17-19, 27-31, Saito teaches a coating composition for contact lenses ([0110]) that comprises multiple components that qualify as the claimed hydrophobic binder and multiple components that qualify as the claimed sol-gel particles.  The composition includes component B, component C, and adhesion promoters, each of which is a polyorganosiloxane as in the present examples and having reactive functional groups matching those in the present examples and claim 30 (thus inherently hydrophobic) ([0049]-[0069], [0091]-[0098]).  The composition also includes component A which is formed via the sol-gel process and therefore is inherently a sol-gel particle as claimed and also includes functional 
In addition to the motivation provided in Saito for silane treating the silica particles (i.e., “coupling” as discussed above), the Gelest NPL document provides additional motivation for such silane treatment of silica particles and teaches that such surface treatment of silica particles also improves compatibility with the binder resin that the particles are being mixed into based on the chemical similarity of the organo groups in the silane coupling agents and organo groups in the binder resin (see pages 7-8 of the Gelest document disclosing that acryl/vinyl and glycidoxy/amino surface groups on particles allows for dispersability in and covalent bonding to free-radical curable resins and epoxy resins, respectively, like the siloxane resins in Saito).  Thus, the Gelest NPL document makes it further obvious to use the silane treatment on the colloidal silica particles in Saito (already obvious for generic “coupling”) in order to improve bonding and compatibility of the silica particles in the binder resin.
Modified Saito does not disclose applying the coating to silicone hydrogel contact lenses as claimed.  However, both Marmo and Chang (taken together or individually) teach silicone hydrogel contact lenses as claimed that would be obvious to use as the contact lenses in Saito.  Marmo teaches a silicone hydrogel contact lens with improved comfort that is formed of a polymer with hydrophilic segments/regions and hydrophobic segments/regions (of polydimethylsiloxane repeating units as in claimed 14-15) (see abstract, [0009], [0028]-[0033]).  Chang teaches a silicone hydrogel contact lens with improved stability that is formed of a polymer with hydrophilic segments/regions and hydrophobic segments/regions (of polydimethylsiloxane repeating units as in claimed 14-15) (see abstract, [0084]-[0095], [0072]).  Thus, it would have been obvious to have used the contact lens coating of modified Saito on the contact lens of Marmo (because it has improved comfort) and/or Chang (because it has improved stability).  
As explained above, the contact lenses in modified Saito have hydrophobic and hydrophilic regions and therefore the coating of modified Saito would inherently bond to only the hydrophobic regions because the coating of modified Saito overlaps the chemical functionality of the coating in the present examples and the hydrophobic regions of the contact lens in modified Saito overlap the type of hydrophobic regions in the present examples.  The bonding of the coating to the hydrophobic regions of the lens would also inherently take place via the hydrophobic binders as in claim 27 for the same reasons explained above (same functionalities in the prior art as in the present examples).
The coating of modified Saito is also a hydrophilic coating as claimed because it has the same chemical functionalities as the coating in the present examples (as explained above).
Modified Saito does not disclose the thickness of claims 10-11 but the coating is disclosed as providing various benefits (e.g., heat resistance, mechanical strength, [0018]) such that the thickness of the coating is an art-recognized result effective variable that would have been obvious to adjust (including to values within the claimed range) in order to control the degree of heat resistance and mechanical strength imparted by the coating to the underlying substrate.  Additionally and alternatively, Misch is also directed to a siloxane coating for contact lenses and teaches that a suitable thickness overlaps the claimed ranges for providing scratch resistance and durability (see abstract, col. 11, lines 5-30, col. 7, lines 35-60, col. 3, lines 30-40).  Thus, it would have been obvious to have used such a thickness for the contact lens coating of modified Saito because Misch teaches that it is a suitable thickness for providing scratch resistance and durability to contact lenses.
The coating of modified Saito is disclosed as being “used as dissolved in a solvent” ([0103]) as in claim 17 (this is an immaterial product by process limitation) such that the coating may be applied at ambient temperature when in the solvent (the temperature of deposition is an immaterial product by process limitation anyway).  The article would also be “damaged” in some way if heated above ambient temperature (e.g., the temperature of the sun), as in claim 19.
Claim(s) 20-21, 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. (U.S. 2015/0158982) in view of the Gelest Silane Coupling Agent NPL document in view of Marmo et al. (U.S. 2007/0104611) in view of Chang (U.S. 2016/0090432) in view of Misch et al. (U.S. 3,637,416) with evidence from the previously cited Columbia Encyclopedia-silica gel definition NPL document, as applied to claim 1 above, and further in view of Heiler et al. (U.S. 6,348,507) in view of Vanderlaan et al. (U.S. 6,634,748).
Regarding claims 20-21, 24-26, modified Saito teaches all of the above subject matter.  Saito does not disclose storing the contact lens in an acid solution as claimed.  However, Heiler and Vanderlaan (individually or taken together) teach an acid storage solution.  Heiler teaches a storage solution for contact lenses that is acidic (low pH) and saline based (as in claimed 20 and 21) and prevents deterioration (see abstract, col. 4, lines 1-15, col. 5, lines 50-65, col. 13, lines 60-67).  Vanderlaan also teaches storage solution for contact lenses that is acidic (low pH) and saline based (as in claimed 20 and 21) and prevents degradation (see abstract, claim 2).  Thus, it would have been obvious to have used the acid saline solution of Heiler and/or Vanderlaan for the contact lens of modified Saito in order to prevent deterioration and degradation, respectively.
The “unmodified” limitation of claims 24 and 25 is met by the deterioration and degradation prevention teachings of the above references.  Additionally, because the coating of modified Saito overlaps the coating in the present examples, the properties of claims 24-27 are inherently met by modified Saito.  This is especially true if the coating is exposed to milder conditions than in the present examples since the claims do not limit the exposure conditions (e.g., exposing the coating to 120 Celsius and 6.99 pH solution for 1 millisecond).  
Response to Arguments
Applicant’s remarks are not persuasive.
Beginning with the declaration, Applicant argues that the silica gel in Misch does not produce sol-gel particles in the final coating.  However, Applicant appears to be ignoring the product by process aspect of the “sol-gel” limitation in the claims (i.e., it does not matter how the silica particles are formed).  Applicant argues that Misch’s coating would form a xerogel film, not sol-gel particles.  However, the xerogel film is itself made up of sol-gel particles that are bound together (based on Applicant’s Exhibit A and Exhibit C).  In other words, if (arguendo) 
Applicant then argues that Misch requires “differential evaporation and hydrolysis.”  This does not appear to be required in Misch.  Even if (arguendo) it was required, there does not appear to be anything about “differential evaporation and hydrolysis” that would prevent the silane compounds of Misch from forming sol-gel particles (i.e., colloidal particles) in the process of polymerizing with the other silane compounds to form the final coating.  
Applicant argues that “differential evaporation and hydrolysis” cannot occur in solution.  This lacks any supporting evidence.  Indeed the “evaporation” would appear to require that there is a solution/solvent (e.g., the ethanol resulting from hydrolysis of ethoxy groups) to evaporate.  Also, this is moot because the sol-gel limitation is not given patentable weight (i.e., the silica particles do not need to be suspended in a solvent during forming/curing of the coating).
Applicant argues that the polymerization of the particles in the present application occurs before the particles attach to the contact lens.  However, this is not required in the claims and would be an immaterial product by process limitation anyway.
Applicant then asserts that a sol-gel is a colloid, but this appears to support the interpretation of sol-gel/colloid in the rejection above (and based on the cited encyclopedia NPL reference).
Applicant then argues that the colloid particles in Misch are not bound to the binder resin.  However, this is explicitly taught in Misch (see citations in the rejection above) and would be obvious to one having skill in the art anyway based on the hydrolyzable groups in the silane compounds that form the binder resin and the hydroxyl groups naturally present on silica particles (as noted by Applicant).  
Applicant then argues that Misch has either thiol or epoxide functionalities for the binder resin and halide functionalities for the silica or silica gel.  However, Misch is not limited to these aspects and clearly teaches that the hydrolyzable groups may be alkoxy groups instead of halide groups and also teaches other organo functional groups for the binder resin than the ones mentioned by Applicant.
Applicant then argues that the silicon tetrachloride of Misch prevents the coating of Misch from reading on the claimed invention for various reasons (precipitation, violent/destructive reaction, reverse layer order, etc. on pages 4-6) related to the reaction rate of silicon tetrachloride.  However, Misch is also not limited to this embodiment and therefore these remarks are not persuasive because they are, at best, based on an unduly narrow reading of Misch.  Even if Misch did require silicon tetrachloride (which is not the case), Applicant’s reaction rate based argument still is not persuasive because there is no evidence that the silica particles would only crosslinking with the silicon tetrachloride and would not form even a single bond to the hydrophobic binder, especially because the silanes that form the hydrophobic binder 
Applicant asserts that Beari “uses the same bonding layer” as Misch but there is no evidence to support this and, at best, this appears to be based on the overly narrow interpretation of Misch discussed above.  
Turning to Applicant’s remarks, Applicant argues that the Encyclopedia reference does not disclose hydrolyzation on a surface.  However, the reference was properly cited for the definition of “silica gel” as used by Misch.  It properly supports the position that the silica gel in Misch is a form of colloid/sol-gel.  As explained above, it is maintained that the silica gel forming precursors of Misch would still form a silica gel if hydrolyzed and condensed on the surface of a contact lens.  Applicant argues that Misch is outside the “experimental parameters” of the encyclopedia reference but the encyclopedia is providing a definition for the term used in Misch and therefore does not have any experimental parameters.
Applicant calls for a reasoned argument regarding the declaration which is provided above.
Applicant then argues that the colloidal particles in Misch are not used for the purpose of hydrophilicity but this is not required since they are inherently hydrophilic.
Applicant refers to the precipitation argument of the declaration which is based on an improperly narrow interpretation of Misch as explained above. 
Applicant argues that the coating of Misch cannot be used on a silicone contact lens as explained in the declaration.  As explained above, this appears to be based on using silicon tetrachloride which is not required by Misch.  Applicant then argues that the differential evaporation rates of Misch would preclude use on a contact lens.  Applicant refers to paragraph 6 
Applicant argues that Misch requires silicon tetrachloride as a catalyst.  This is not true and Misch allows for “suitable catalyst” with silicon tetrachloride being just one example.  One of ordinary skill in the art would also know that alkoxysilanes like those used in Misch can hydrolyze and condense in ambient conditions with ambient moisture and no catalyst is needed (see col. 10, lines 5-40).  If a catalyst is desired to speed up the reaction, acids and bases are known in the art (see Saito [0036]-[0038]) as suitable condensation catalysts and silicon tetrachloride is not required.
Applicant then states the following:

    PNG
    media_image1.png
    182
    786
    media_image1.png
    Greyscale

The Examiner does not understand what Applicant is trying to say here.  Part of Misch discloses using solvents to dilute the coating, with the solvents evaporating to leave behind the functional parts of the coating (as is the case with almost all solvent borne coatings).  Misch also teaches that ethanol may be used as a solvent (col. 10, lines 10-15) and ethanol would also be produced as a reaction byproduct of the hydrolysis of ethoxy groups (discussed above) which happens in ambient moisture (col. 10, lines 25-30), such that ethanol may be produced and evaporated away during the hydrolysis reaction (i.e., ethanol does not need to be evaporated 
Applicant then again references the declaration but again this is based on an improperly narrow interpretation of Misch related to silicon tetrachloride.  Applicant then cites the portion of Misch related to using alkoxy based instead of halide based silane compounds (because halide silanes can embrittle the underlying substrate).  This portion just confirms that alkoxy silanes were an alternative to the halide silanes in Misch as indicated above (this is also explicitly taught in col. 5, lines 15-25) and provides a motivation for their use over the halides (to avoid embittlement).  The protective coating mentioned by Applicant is also only taught (optionally) to protect the underlying surface from the halide compounds, and those halide compounds are not required (i.e., if alkoxysilanes are used instead of halidesilanes then no first/protective layer is required).  Applicant is also mischaracterizing Misch by saying that this protective layer must be used prior to the “one-step” proceedure in Misch.  To the contrary, this portion cited by Applicant is directed to the two step proceedure because it forms two layers (a first layer of vinyltrialkoxysilane and a second layer of tetrachlorosilane, see col. 5, lines 1-75) whereas the whole point of the one step proceedure is to combine the silica gel forming silane compounds (e.g., tetraalkoxysilane or tetrachlorosilane) with the binder resin forming silanes (e.g., organotrialkoxysilanes) to form a single layer (see col. 9, lines 45-60).
Applicant argues that Misch teaches away from silicone hydrogel contact lenses but this is not true and Misch does not teach away from any particular type of contact lens, silicone or otherwise.  Misch discloses plastic or elastomeric contact lens but is not limited to these materials and also silicone, especially soft silicone hydrogel with organic polymer segments as in the cited secondary references, is a type of elastomeric plastic.

Conclusion
References cited in any corresponding foreign applications have been considered but would be cumulative to the above.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B NELSON whose direct telephone number is (571)272-9886 and whose direct fax number is (571)273-9886 and whose email address is Michael.Nelson@USPTO.GOV.  The examiner can normally be reached on Mon-Sat, 7am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 (faxes sent to this number will take longer to reach the examiner than faxes sent to the direct fax number above).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL B NELSON/
Primary Examiner, Art Unit 1787